Citation Nr: 1509421	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-03 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to payment of an increased ("kicker") amount of educational assistance, as provided in 10 U.S.C. Chapter 1606 (Montgomery GI Bill - Selected Reserve), in connection with educational assistance under 38 U.S.C. Chapter 33 (Post-9/11 GI Bill).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1991 to July 1997 and from October 2007 to June 2011, with additional service in the Air National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction is with the RO in Togus, Maine.  

In November 2013, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's Virtual VA paperless claims file.  


FINDING OF FACT

In July 2011, the Veteran submitted an application for educational assistance under 38 U.S.C. Chapter 33 (Post-9/11 GI Bill) which included an irrevocable election of Chapter 33 benefits in lieu of educational assistance under 10 U.S.C. Chapter 1607 (Reserve Education Assistance Program).  


CONCLUSION OF LAW

Because the Veteran established eligibility for educational assistance under Chapter 33 by reason of an irrevocable election to relinquish eligibility under Chapter 1607, the criteria for entitlement to payment of a Chapter 1606 kicker in connection with educational assistance under Chapter 33 have not been met.  38 U.S.C.A. §§ 3301-25(West 2014); 38 C.F.R. §§ 21.1031, 21.1032, 21.9520, 21.9650 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants of educational assistance are set forth in 38 C.F.R. § 21.1031 and § 21.1032 and are based on the more generally applicable provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  In cases such as this, where the law, and not the underlying facts or development of the facts, is dispositive of the matter, the provisions of the VCAA have no effect on an appeal.  See VAOPGCPREC 5-2004 (June 23, 2004); Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  Indeed, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

II.  Analysis

In July 2011, the Veteran applied for educational assistance under the Post-9/11 GI Bill (Chapter 33) via an electronically submitted VA Form 22-1990.  On the application, the Veteran elected to receive Chapter 33 benefits in lieu of benefits under the Reserve Educational Assistance Program (Chapter 1607).  The application included a statement that such election was irrevocable and could not be changed.  VA informed the Veteran that he was entitled to Chapter 33 benefits later that month.  In October 2011, VA informed the Veteran that he would also receive an additional $350 a month based on the Department of Defense notifying VA that he was eligible for a Montgomery GI Bill - Selected Reserve (Chapter 1606) kicker.  In a July 2012 letter, VA informed the Veteran that he had been receiving kicker payments in error, as he did not elect to relinquish Chapter 1606 benefits when he applied for benefits under Chapter 33.  The kicker payments were terminated effective August 1, 2012, and the Veteran was informed that he would not be held responsible for kicker benefits paid in error.  The Veteran submitted a notice of disagreement with the decision to stop payment of kicker benefits. 

At his November 2013 hearing, the Veteran explained that when he filed for educational assistance he used a computer program at the recruiter's office that was new and not well-known to anyone.  He stated that when he completed the application he did not understand the ramifications of checking the box for relinquishing Chapter 1607 benefits and that because he was eligible for both Chapter 1606 and Chapter 1607, he did not realize that he was selecting the wrong program to relinquish.  The Veteran requests that the Chapter 1606 kicker payments be reinstated and backdated.  

An individual may establish eligibility for educational assistance under 38 U.S.C.A. Chapter 33 based on active duty service after September 10, 2001, by, after meeting minimum service requirements, making an irrevocable election to receive benefits under Chapter 33 by relinquishing eligibility under either 38 U.S.C.A. Chapter 30, or 10 U.S.C.A. Chapter 106a, 1606, or 1607.  38 C.F.R. § 21.9520.  An individual may make such an irrevocable election by:  properly completing VA Form 22-1990; submitting a transfer-of-entitlement designation to the Department of Defense; or submitting a written statement that includes identification information, an election to receive benefits under Chapter 33 in lieu of benefits under one of the applicable chapters noted above, the date the individual wants the election to be effective, and an acknowledgement that the election is irrevocable.  38 C.F.R. § 21.9520(c)(2).  

Under Chapter 1606 educational assistance, the Secretary of the military department concerned may increase the amount of educational assistance available to a person who has certain skills or specialties by up to $350 per month.  10 U.S.C.A. § 16131(i) (West 2010).  This increased payment is commonly referred to as a Chapter 1606 kicker.  An individual entitled to a Chapter 1606 kicker will remain entitled to the kicker under Chapter 33 if the individual is eligible for educational assistance under Chapter 33 by reason of an irrevocable election to relinquish eligibility under Chapter 1606 in accordance with the provisions of 38 C.F.R. § 21.9520(c).  38 C.F.R. § 21.9650(c).  

The evidence of record shows that the Department of Defense has determined that the Veteran is eligible for a Chapter 1606 kicker.  However, the Veteran established eligibility to educational assistance under Chapter 33 by submitting a properly completed VA Form 22-1990 in July 2011 in which he elected to receive Chapter 33 benefits in lieu of Chapter 1607 benefits; that election is irrevocable.  See 38 C.F.R. § 21.9520(c)(2).  Because the Veteran is not eligible for Chapter 33 benefits based on an irrevocable election to relinquish eligibility for Chapter 1606 benefits, he is not entitled to payment of the Chapter 1606 kicker amount as a part of payments of Chapter 33 benefits.  38 C.F.R. § 21.9650(c).  There is simply no statutory or regulatory provision that provides for payment of increase (kicker) amounts under Chapter 33 for individuals eligible for Chapter 33 by reason of relinquishment of Chapter 1607 benefits.  See 38 C.F.R. § 21.9650 (listing the types of increase (kicker) amounts available under Chapter 33).  

While the Board believes the Veteran's statement that he made a genuine mistake completing his July 2011 application and is sympathetic to his situation, the Board is bound by VA laws and regulations and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As there is no legal basis to provide the relief the Veteran seeks, the appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Said another way, the selection made is irrevocable and there is no statutory or regulatory exception to this irrevocable selection.  Thus, there is nothing the Board can do under the law as it currently exists.


ORDER

Entitlement to payment of a Chapter 1606 kicker in connection with educational assistance under Chapter 33 is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


